Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of the invention of group 1 and species A-I in the reply filed on 4/11/22 is acknowledged.  Applicant indicated that claims 9-10  are withdrawn as reading on unelected matter.  Applicant amended to cancel claim 5 and made claim 4 generic to the species restriction.  Claim 4 will be examined as the amendment has made it generic to the species restriction, but the species restriction remains should non-generic claims be submitted or created by amendment.  The requirement is still deemed proper and is therefore made FINAL.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "15" and "17" have both been used to designate “flat surface” (see paragraph 0026 though entire specification/drawings should be reviewed).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “15” has been used to designate both “collar edge” and “flat surface” (see paragraph 0026 though entire specification/drawings should be reviewed).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:”9”  in fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because p1 does not show a clear distance.  In fig. 3 it is noted that p1 appears to show from the top edge of a protrusion to a bottom opposite edge of the same protrusion, but the specification and claims do not indicate this, and it is believed that it should properly show from the top edge of a protrusion to an opposing top edge the same protrusion (as it is shown for p2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities: line 2 has a typo of “tubes]:” which should properly be “tubes:”.  Appropriate correction is required.
Claim 2 is objected to as it includes the term “collar edge 14”, part numbers from figure should be referenced in parenthesis.  Note that doing it for only one element may raise indefiniteness issues.

Claim Interpretation
The term “substantially” in claims 1 and 8 are not indefinite as one skilled in the art would understand the term in the claims as written.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a first group of guiding protrusions” and “a second group of guiding protrusions” which are indefinite in light of the earlier claimed “guiding protrusions”.  As written it is not clear if the first group and second group are part of the previously claimed guiding protrusions.  Based upon the specification and drawings the claim will be interpreted as “guiding protrusions comprising a first group of guiding protrusions and a second group of guiding protrusions located along inner perimeter of the collar adjacent to said openings (note the later reference would need to have “the” instead of “a”).
Claim 2 is indefinite for the limitation “a flat surface which connects tangentially with the inside collar edge and the adjacent inside opening edges”, specifically “and the adjacent inside opening edges” because as written this would require every protrusion claimed to contact every inside opening edge which does not appear to be taught nor is it clearly understandable how it would occur.  Based upon the specification and drawings the applicant appears to be trying to claim that each protrusion contacts the inside collar edge and each protrusion contacts a respective adjacent opening edge for that respective protrusion.  
Claims 6, 7, and 8 are indefinite for similar issues as claim 1, as the claim references “the guiding protrusions” specific to either the long side or the short side resulting in further confusion if they are referencing the “first group” and “second group” previously claimed. 
Claim 7 is rejected for a lack of clarity for the phrase “are arranged in a distanced manner with respect to each other by a distance” specifically for the term “distance manner” this appears to be part of a literal translation into English from a foreign document and an idiomatic errors as it is not clear what specially this is or how it is determined.  It appears that applicant is merely trying to claim a distance between each element, but this adds a confusing and unclear element.
Claim 7 is also rejected as it is unclear if it is adding in structures besides a distance.  For instance, the claims have not previously required multiple protrusions along each long end, thus while applications specification indicates that may be the intended claim it may also be considered to read on measuring distances between protrusions for different long  sides, the elements and structures applied in this claim should be better clarified.
 Claims 2-4 and 6-8 are rejected for dependence on one or more of the above rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuyama et al. (U.S. PGPub 2011/0168364).
Regarding claim 1, Okuyama teaches a header (element 120) for a heat exchanger (element 100) for a charge air cooler (abstract, note this is use and it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex part Masham, 2 USPQ2d 1647 MPEP 2214 (II)) , comprising an opening plane (bottom of element 121 in fig. 4-5) with plurality of openings (element 121c) for attachment of tubes (fig. 1); a collar (element 121) encircling the perimeter of the opening plane and protruding at least partially above the opening plane (per fig. 3-5); and guiding protrusions (elements 121c) located along inner perimeter of the collar adjacent to said openings (per fig. 4-5) and configured to guide the tubes into the openings upon insertion (per figures, note this is use and it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex part Masham, 2 USPQ2d 1647 MPEP 2214 (II)), wherein the openings have substantially rectangular shape with longer sides and shorter sides and are arranged in series along their longer sides (per fig4-5), wherein a first group of guiding protrusions is located adjacent the longer sides of the openings, while a second group of guiding protrusions is located adjacent the shorter sides of the openings (per fig 4-5).
Regarding claim 6, Okuyama teaches the guiding protrusions at the longer sides of the openings have a first width (the top edge measuring from the opening towards the edge) , while the guiding protrusions at the shorter sides of the openings have a second width (the top edge measuring from the opening towards the edge), and wherein the first width is equal to the second width (per fig. 5, examiner notes this is incredibly broad limitation as the claim does not specifically define what measurement is considered the “width”).
Regarding claim 8, Okuyama teaches the guiding protrusions at the short sides of the openings are located substantially in the middle of those short sides (per fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama et al. (U.S. PGPub 2011/0168364).
Regarding claim 7, Okuyama does not expressly teach the guiding protrusions at the longer sides of the openings have a first width and are arranged in a distanced manner with respect to each other by a distance, wherein a ratio of the first width and the distance is 2/15.  It would have been obvious to one having ordinary skill in the art at the time the invention was made them spaced at this ratio, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 167 F.2d 272,205 USPQ 215 (CCPA 1980).
Note on Claims 2-4
Examiner found no prior art in the search that taught or made obvious the concept of the protrusions contacting both inside collar edge and the inside collar edge of claim 2 (and thus claims 3-4 due to dependence form claim 2).  These claims do have current 112 rejections that need resolution and exact language of amendment to correct them may affect his finding, but currently no art was found applicable to the concept.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Turnbull et al. (U.S. PGPub 2017/0350661) teaches various protrusions for tubes, Augenstein et al (U.S. Patent 9,599,413) and (Misiak et al. (U.S. PGPub 2007/0131385) teaches protrusions at angles, Falkingham et al. (U.S. PGPub teaches 2011/0277975) teaches protrusions contact edges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763